DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/944998, filed on 07/31/2020. Claims 1-19 are still pending in the application.

Election/Restrictions
Applicant’s election without traverse of Species V in the reply filed on 10/22/2021 is acknowledged.
Claim 11 is still withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10, 12, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2014/0353089 to Shani et al (henceforth referred to as Shani). 
Regarding claims 1, 8, 10, and 12, Shani teaches an elevator system (i.e. Fig. 5), comprising: 
an elevator car (i.e. Fig. 3, ref. 12); 
a first drive assembly (i.e. Fig. 3, ref. 33A) that engages a first tension member (i.e. Fig. 3, ref. 35A) coupled to the elevator car and coupled to a first counterweight (i.e. Fig. 3, ref. 36); and 
a second drive assembly that engages a second tension member coupled to the elevator car and coupled to a second counterweight (i.e. not shown but described in paragraph 0009: “Referring to Fig. 3, transport platform 12 maybe supported by four hoisting elements, four hoist transport elements with motors, and… two counterweights (two hoisting elements attached to each counterweight)”); 
a third drive assembly (i.e. Fig. 3, ref. 33B) that engages a third tension member (i.e. Fig. 3, ref. 35B) coupled to the elevator car and coupled to the first counterweight;
a fourth drive assembly that engages a fourth tension member coupled to the elevator car and coupled to the second counterweight (i.e. not shown but described in paragraph 0009: “Referring to Fig. 3, transport platform 12 maybe supported by four hoisting elements, four hoist transport elements with motors, and… two counterweights (two hoisting elements attached to each counterweight)”);  
wherein the first tension member is coupled to the elevator car at a first position and the second tension member is coupled to the elevator car at a second position opposite the first position, wherein the third tension member is coupled to the elevator car at a third position adjacent the first and second positions, wherein the fourth tension member is coupled to the elevator car at a fourth position, opposite the third position and adjacent the first and second positions, wherein the first and second positions are on top edges of the elevator car (i.e. Fig. 5 shows tension members coupled to car at first, second, third and fourth position when using four tension members and two counterweights);
wherein each of the drive assemblies include a drive motor (i.e. Fig. 3, ref. 33A, 33B and paragraph 0009: “Referring to Fig. 3, transport platform 12 maybe supported by four hoisting elements, four hoist transport elements with motors”). 
Wherein each respective motor is mounted in a hoistway above the highest level serviced by the elevator car (i.e. Fig. 3 and Fig. 5 shows motors, ref. 33A, 33B and 53A, 53B, respectively, higher than travel of car). 
Wherein each of the drive assemblies includes a drive sheave (i.e. not shown but described in paragraph 0009: “Referring to Fig. 3, transport platform 12 maybe supported by four hoisting elements, four hoist transport elements with motors”) mounted for rotation with the drive motor wherein the respective tension members at least partially wraps around the drive sheave.
Wherein each of the tension members travels vertically at the same speed as the elevator car in the opposite direction (i.e. given from Fig. 5, ref. 53A, 53B and 55A, 55B and the 1:1 rope ratio).
Shani does not specifically teach a sensor operatively coupled to the first, second, third, and fourth drive assemblies and positioned therebetween to detect uneven lifting and lowering of the elevator car, wherein each motor of the first, second, third, and fourth drive assemblies include independent control of the drive assemblies based on sensor data from the sensor such that the motors are synchronized with one another to provide even lifting and lowering of the elevator car. However, Shani teaches a synchronization device and equipments thereof to control synchronized operation of each motor (i.e. paragraph 0007: implied by “required may be equipment to control synchronized operation of motors…” and paragraph 0030, lines 16-18; implied by “synchronization device”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any of a variety of available sensors as part of the equipment needed for reading and responding to data from the individual motors in order to synchronize the motors for simultaneous lift.  

Regarding claims 14 and 16-17, Shani discloses an elevator system (i.e. Fig. 5) comprising: 
an elevator car (i.e. Fig. 2, ref. 12); 
at least one guiderail (i.e. paragraph 0005, lines 15-17) to guide movement of the elevator car within a hoistway (i.e. given); 
a plurality of tension members (i.e. Fig. 2, ref. 25A, 25B) each tension member having a first end coupled to a top position (i.e. Fig. 2, left and right top edges) of the elevator car and a second end coupled to a counterweight (i.e. Fig. 2, ref. 26A, 26B); and 
a plurality of drive assemblies (i.e. Fig. 2, ref. 23A, 23B) each drive assembly having a drive sheave (i.e. Fig. 2, implied with 23A, 23B) to engage a respective tension member (i.e. Fig. 2, ref. 25A, 25B, respectively), 
wherein each of the plurality of drive assemblies include a motor (i.e. Fig. 2, ref. 24A, 24B, respectively). 
Wherein each of the tension members are coupled to the elevator car at a respective top edge (i.e. Fig. 2, left and right top edges) of the elevator car. 
Wherein each of the motors of the plurality of drive motors (i.e. Fig. 2, ref. 24A, 24B) are mounted in the hoistway above the highest level serviced by the elevator car. 
Shani does not specifically teach a sensor operatively coupled to each of the plurality of drive assemblies and positioned therebetween to detect uneven lifting and lowering of the elevator car, wherein each motor of the plurality of drive assemblies include independent control of the drive assemblies based on sensor date from the sensor such that the motors are synchronized with one another to provide even lifting and lowering of the elevator car. However, Shani teaches a synchronization device and equipments thereof to control synchronized operation of each motor (i.e. paragraph 0007: implied by “required may be equipment to control synchronized operation of motors…” and paragraph 0030, lines 16-18; implied by “synchronization device”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any of a variety of available sensors as part of the equipment needed for reading and responding to data from the individual motors in order to synchronize the motors for simultaneous lift.  

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that Shani fails to teach four drive assemblies coupled to two counterweights. This argument is not persuasive because Shani does not illustrate but does teach four drive assemblies coupled to two counterweights (i.e. not shown but described in paragraph 0009: “Referring to Fig. 3, transport platform 12 maybe supported by four hoisting elements, four hoist transport elements with motors, and… two counterweights (two hoisting elements attached to each counterweight)”). 
Applicant further argues on page 8 that Shani fails to teach a sensor wherein each motor includes independent control based on sensor data such that the motors are synchronized during lifting and lowering of the elevator car. This argument is not persuasive because Shani teaches a synchronization device that would imply a sensor to regulate each of the motors to control simultaneous lifting and lowering (i.e. paragraph 0007: implied by “required may be equipment to control synchronized operation of motors…” and paragraph 0030, lines 16-18; implied by “synchronization device”).
Since all the limitations of modified claims 1 and 14 are satisfied, the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654